EXHIBIT 10.22

AK STEEL HOLDING CORPORATION

STOCK INCENTIVE PLAN

(as amended and restated as of January 20, 2005)

Article 1. Amendment and Restatement, Purpose, and Duration.

1.1 Amendment and Restatement of the Plan. AK Steel Holding Corporation, a
Delaware corporation (the “Company”), previously established an incentive
compensation plan known as the “AK Steel Holding Corporation Stock Incentive
Plan” (the “Plan”). On January 20, 2005, the Board of Directors of the Company
adopted this amendment and restatement of the Plan, subject to the approval of
the Company’s shareholders. The Plan permits the grant of Nonqualified Stock
Options, awards of Restricted Stock, and awards of Performance Shares.

1.2 Purpose of the Plan. The purpose of the Plan is to promote the success and
enhance the value of the Company by linking the personal interests of directors,
executive officers and key employees of the Company to those of the Company’s
shareholders, and by providing these individuals with an incentive for
outstanding performance. The Plan is further intended to enhance the Company’s
ability to motivate, attract, and retain the services of these individuals upon
whose judgment, interest, and special effort the successful conduct of its
operation is largely dependent.

1.3 Duration of the Plan. This amendment and restatement of the Plan shall
become effective on the date it is approved by the Company’s shareholders, and
shall remain in effect until all Shares subject to it shall have been purchased
or acquired or are no longer available for Awards according to the Plan’s
provisions, subject to the right of the Board to terminate the Plan at any time
pursuant to Article 11 herein. In no event may an Award be granted under the
Plan on or after December 31, 2014. Termination of the Plan shall not affect the
rights of any person under an outstanding Award Agreement unless otherwise
specifically provided in such Award Agreement.

Article 2. Definitions. Whenever used in the Plan, the following terms shall
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:

(a) “Award” includes, without limitation, Option Awards, Restricted Stock
Awards, or Performance Share Awards that are valued in whole or in part by
reference to, or are otherwise based on, the Company’s stock, performance goals
or other factors, each on a stand alone or combination basis, as described in or
granted under this Plan.

(b) “Award Agreement” means the agreement or other writing that sets forth the
terms and conditions of each Award, including any amendment or modification
thereof. A Participant is bound by the terms of an Award Agreement and this Plan
by reason of accepting the benefits of the Award.

(c) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
l3d-3 of the General Rules and Regulations under the Exchange Act.

(d) “Beneficiary” means the person or persons named by a Participant to succeed
to the Participant’s rights under any then unexpired Award Agreements. Each such
designation shall: (i) revoke all prior designations by the same Participant;
(ii) be in a form acceptable to the Committee; and (iii) be effective only when
delivered to the Committee by the Participant in writing and during the
Participant’s lifetime. No beneficiary shall be entitled to any notice of any
change in a designation of beneficiary. In the absence of any such designation,
the Participant’s estate shall be the beneficiary.

(e) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

(f) “Cause” means: (i) conviction of, or entering a plea of guilty or nolo
contendere to, a misdemeanor involving moral turpitude or a felony;
(ii) engagement in fraud, misappropriation or embezzlement with respect to the
Company or any subsidiary or affiliate thereof; (iii) willful failure, gross
negligence or gross misconduct in the performance of assigned duties for the
Company or any subsidiary or affiliate thereof; and/or (iv) breach of a
fiduciary duty to the Company or any subsidiary or affiliate thereof.

(g) “Change of Control” shall be deemed to have occurred if:

(i) any person (other than a trustee or other fiduciary holding securities under
an employee benefit plan in which employees of the Company participate) becomes
the Beneficial Owner, directly or indirectly, of securities of the Company
representing forty percent (40%) or more of the combined voting power of the
Company’s then outstanding voting securities; or

(ii) during any period of two (2) consecutive years individuals who at the
beginning of such period constitute the Board, including for this purpose any
new Director of the Company (other than a Director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clauses (i) or (iii) of this Subsection (g)) whose election by the Board or
nomination for election by the shareholders of the Company was approved by a
vote of at least two-thirds (2/3) of the Directors then still in office who
either were Directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board; or

(iii) the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation (other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation) or the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(i) “Committee” means the Compensation Committee of the Board, or such other
committee designated by the Board to administer this Plan. The Committee shall
consist of not less than two members of the Board who shall be appointed from
time to time by, and shall serve at the discretion of, the Board. The Committee
shall be comprised solely of Directors who are: (i) “independent directors” as
defined in the rules and regulations of the New York Stock Exchange;
(ii) “non-employee directors” as defined in Rule 16b-3 promulgated under the
Exchange Act; and (iii) “outside directors” within the meaning of Section 162(m)
of the Code and related regulations. The references herein to specific rules,
regulations, and statutes shall include any successor provisions thereof.

(j) “Company” means AK Steel Holding Corporation, a Delaware corporation, or any
successor thereto, as provided in Article 14 herein.

(k) “Covered Employee” means any Participant who is or may be a “covered
employee” within the meaning of Section 162(m)(3) of the Code.

(l) “Director” means any individual who is a member of the Board and who is not
an Employee.

(m) “Disability” means a physical or mental condition which, in the judgment of
the Committee, renders a Director unable to serve or an Employee unable to
perform the duties of his position with the Company or, in the case of an
Employee, the duties of another available position with the Company for which
the Employee is suited by education, background and training. Any Employee found
to be qualified for disability benefits under AK Steel Holding Corporation’s
long term disability plan or by the Federal Social Security Administration will
be considered to be disabled under this Plan, but qualification for such
benefits shall not be required as evidence of disability hereunder.



--------------------------------------------------------------------------------

(n) “Employee” means any common law employee of the Company or any subsidiary or
affiliate thereof, including AK Steel Corporation. A Director is not an Employee
solely by reason of his position as a Director and, unless otherwise employed by
the Company, shall not be considered to be an Employee under this Plan.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

(p) “Fair Market Value” shall mean:

(i) if the Shares are traded on an established United States national stock
exchange or in the United States over-the-counter market with prices reported on
the NASDAQ, the average of the highest and lowest sales prices for Shares on the
relevant date (or, if there were no sales of Shares on such date, the weighted
average of the mean between the highest and lowest sale prices for Shares on the
nearest preceding trading day on which there were sales of Shares); and

(ii) if the Shares are not traded as described in clause (i), the fair market
value of such Shares on the relevant date, as determined in good faith by the
Board.

(q) “Insider” shall mean an Employee who is, on the relevant date, an executive
officer or ten percent (10%) Beneficial Owner of the Company, as defined under
Section 16 of the Exchange Act, or a Director.

(r) “Nonqualified Stock Option” or “Option” means an option to purchase Shares
from the Company at a price established in an Option Award Agreement. No
incentive stock option within the meaning of Code Section 422 may be granted
under this Plan.

(s) “Option Award” means, individually or collectively, a grant under this Plan
of a Nonqualified Stock Option.

(t) “Option Award Agreement” means an agreement setting forth the terms and
provisions applicable to an Option Award granted to a Participant under this
Plan.

(u) “Option Price” means the price at which a Share may be purchased by a
Participant under the terms of an Option Award Agreement.

(v) “Par Value” shall mean the designated par value of one Share.

(w) “Participant” means any Director or Employee who possesses an unexpired
Award granted under the Plan.

(x) “Performance Share” means Shares (or units representing the right to receive
Shares) granted to a Participant subject to attainment of certain performance
criteria and objectives in accordance with the terms of the Plan.

(y) “Performance Share Award” means individually or collectively, a grant under
this Plan of a Performance Share.

(z) “Performance Share Award Agreement” means an agreement setting forth the
terms and provisions applicable to a Performance Share Award under this Plan.

(aa) “Plan” means the AK Steel Holding Corporation Stock Incentive Plan as set
in this document, and if amended at any time, then as so amended.

(bb) “Restricted Stock” means Shares granted to a Participant subject to certain
restrictions on the Participant’s right to sell, transfer, assign, pledge,
encumber or otherwise alienate or hypothecate the Shares except in accordance
with the terms of this Plan.

(cc) “Restricted Stock Award” means, individually or collectively, a grant under
this Plan of Shares of Restricted Stock.



--------------------------------------------------------------------------------

(dd) “Restricted Stock Award Agreement” means an agreement setting forth the
terms and provisions applicable to a Restricted Stock Award under this Plan.

(ee) “Retirement” shall mean termination of employment with the Company or any
affiliate of the Company with eligibility to immediately commence to receive a
pension under the Company’s noncontributory defined benefit pension plan as in
effect on the Employee’s termination date. For a Participant who is not
participating in such plan, Retirement shall mean any termination of employment
with the Company which would have entitled such Participant to be eligible to
immediately commence to receive a pension under the Company’s non-contributory
defined benefit pension plan had the Participant been a participant.

(ff) “Shares” means the shares of voting common stock of the Company.

Article 3. Administration.

3.1 The Committee. The Plan shall be administered by the Committee. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Committee in the engagement of such counsel, consultant
or agent shall be paid by the Company. No member or former member of the Board
or the Committee shall be liable for any action or determination made in good
faith with respect to the Plan or any Award granted hereunder.

3.2 Authority of the Committee. The Committee shall have full power, subject to
the provisions of this Plan, except as limited by law or by the Articles of
Incorporation or Bylaws of the Company: (a) to determine the size and types of
Awards (except as to Awards to Directors which shall be limited to the size and
shall be subject to the conditions expressly permitted by this Plan); (b) to
determine the terms and conditions of each Award Agreement in a manner
consistent with the Plan; (c) to construe and interpret the Plan and any
agreement or instrument entered into under the Plan; (d) to establish, amend, or
waive rules and regulations for the Plan’s administration; and, (e) subject to
the provisions of Article 11 herein, to amend the terms and conditions of any
outstanding Award Agreement to the extent such terms and conditions are within
the discretion of the Committee as provided in the Plan. Further, the Committee
shall make all other determinations which may be necessary or advisable for the
administration of the Plan. The Committee may delegate its authority hereunder
to the extent permitted by law. In no event shall a Director who is a
Participant vote in any matter related solely to such Director’s Award under
this Plan.

3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its shareholders, Directors, Employees, Participants, and their
estates, beneficiaries or assignees. In all cases, Awards to Directors shall be
subject to the same terms, conditions and interpretations applicable generally
to Awards to non-Director Participants.

3.4 Arbitration. Each Participant who is granted an Award hereunder agrees as a
condition of the Award to submit to binding arbitration any dispute regarding
the Plan or any Award made under the Plan, including by way of illustration and
not limitation, any decision of the Committee or any action of the Company
respecting the Plan. Such arbitration shall be held in accordance with the rules
of the American Arbitration Association before an arbitrator selected by the
Company and acceptable to the Participant. If the Participant objects to the
appointment of the arbitrator selected by the Company, and the Company does not
appoint an arbitrator acceptable to the Participant, then the Company and the
Participant shall each select an arbitrator and those two arbitrators shall
collectively appoint a third arbitrator who shall alone hear and resolve the
dispute. The Company and the Participant shall share equally the cost of
arbitration. No Company agreement of indemnity, whether under the Articles of
Incorporation, the By-Laws or otherwise, and no insurance purchased by the
Company shall apply to pay or reimburse any Participant’s costs of arbitration.



--------------------------------------------------------------------------------

Article 4. Shares Subject to Grant Under the Plan.

4.1 Number of Shares. Subject to adjustment as provided in this Section and in
Section 4.3, an aggregate of 16,000,000 Shares shall be available for the grant
of Option Awards, Restricted Stock Awards, and Performance Share Awards under
the Plan (hereinafter called the “Share Pool”); provided, however, that no
Employee may be granted Awards under the Plan in any calendar year with respect
to more than 600,000 Shares. The Committee, in its sole discretion, shall
determine the appropriate division of the Share Pool as between Option Awards,
Restricted Stock Awards, and Performance Share Awards. Shares issued pursuant to
any Award may be either authorized and previously unissued Shares or reacquired
Shares.

The following rules will apply for purposes of the determination of the number
of Shares available for grant under the Plan:

(a) the grant of an Award to an Employee shall reduce the Shares available in
the Share Pool for grant under the Plan by the number of Shares subject to the
Award; and

(b) to the extent that an Option is settled in cash rather than by the delivery
of Shares, the Share Pool shall be reduced by the number of Shares represented
by the cash settlement of the Option (subject to the limitation set forth in
Section 4.2 herein).

4.2 Lapsed Awards. If any Award granted under this Plan is canceled, terminates,
expires or lapses for any reason, any Shares then subject to such Award again
shall be available for grant under the Plan and shall return to the Share Pool.

4.3 Adjustments in Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, an appropriate adjustment shall
be made in the number and class of Shares which may be delivered under the Plan,
in the number and class of Shares that may be issued to an Employee with respect
to Awards in any given period, and in the number and class of and/or price of
Shares subject to any then unexercised and outstanding Awards, as determined to
be appropriate and equitable by the Committee, in its sole discretion, to
prevent dilution or enlargement of rights. The number of Shares subject to any
Award shall always be a whole number.

4.4 Rights as a Shareholder. No person shall have any rights as a shareholder
with respect to Shares subject to an Option Award until the date the Company
receives full payment of the Option price, including any sum due for withholding
pursuant to Section 6.6. A person who has Restricted Shares shall have the
rights of an owner of Shares, except to the extent those rights are expressly
limited by then applicable restrictions on transfer contained in this Plan and
the Restricted Stock Award Agreement. No person shall have any rights as a
shareholder with respect to a Performance Share Award until such date that the
Participant may receive the Shares covered by the Performance Share Award.

Article 5. Eligibility and Participation. Directors and Employees shall be
eligible to be Participants in this Plan.

Article 6. Stock Options.

6.1 Grant of Options.

(a) Options may be granted to an Employee at any time and from time to time as
shall be determined by and in the sole discretion of the Committee, subject to
the provisions of Section 4.1.

(b) Options with respect to ten thousand (10,000) Shares shall be granted to
each Director who is not employed by the Company on the date of his or her
initial election to the Board, subject to the following terms and conditions:

(i) the Option Price described in Section 6.3 shall be the Fair Market Value of
the Shares on the date of grant;

(ii) the Options shall be exercisable in accordance with Section 6.4 until the
tenth (10th) anniversary of the date of grant;



--------------------------------------------------------------------------------

(iii) any restriction on the right to exercise the Options in accordance with
Section 6.5(a) shall lapse on the first anniversary of the date of the Option
Award;

(iv) for the purposes of this Plan, death shall be treated as death while
employed under Section 6.8(a)(i); Disability or Retirement from the Board shall
be subject to the provisions of Sections 6.8(b) and (c); failure to be reelected
shall be an involuntary termination subject to the terms of Section 6.8(d)(i);
and resignation or failure to stand for reelection shall be deemed to be a
voluntary termination subject to the terms of Section 6.8(e); and

(v) the limited right of transferability shall be granted in accordance with
Section 6.7.

Except as above modified or interpreted, the provisions of this Article 6 shall
apply to Directors in the same manner it applies to others.

6.2 Option Award Agreement. Each Option shall be granted pursuant to a written
Option Award Agreement, signed by the appropriate member of the Committee or its
designee, and specifying the terms and conditions applicable to the Options
granted including: the Option Price; the period during which the Option may be
exercised; the number of Shares to which the Option pertains; the conditions
under which the Option is exercisable; and such other provisions as the
Committee may from time to time determine. The Option Agreement also shall
specify that the Option is intended to be a Nonqualified Stock Option whose
grant is intended not to fall under the provisions of Code Section 422.

6.3 Option Price. The Option Price for each Share subject to purchase shall be
determined by the Committee and stated in the Option Award Agreement but in no
event shall be less than the Fair Market Value of the Shares on the date of
grant of the Award.

6.4 Duration of Options. Each Option shall be exercisable for such period as the
Committee shall determine at the time of grant. No Option shall be exercisable
later than the tenth (10th) anniversary of the date of its grant.

6.5 Exercise of Options.

(a) Options granted under the Plan shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance approve, which need not be the same for each grant or for each
Participant. The Committee may provide, by rule or regulation or in any Option
Award Agreement, that the exercisability of an Option may be accelerated or
extended under various circumstances to a date not later than the latest
expiration date permitted in accordance with Section 6.4.

(b) Each Option shall be exercisable only by delivery to the Committee in care
of the Secretary of the Company of a written notice of exercise in such form as
the Committee may require. A notice of exercise shall: specify the number of
shares to be purchased, shall be signed by the Participant or holder of the
Option and shall be dated the date the signature is affixed.

6.6 Payment. Except as hereinafter provided, a written notice of exercise shall
be accompanied by full payment for the Shares to be purchased. Subject to the
provisions of Article 12, payment shall include any income or employment taxes
required to be withheld by the Company from the employee’s compensation with
respect to the Shares so purchased.

(a) The Option Price upon exercise of any Option shall be payable to the Company
in full either: (i) in cash or its equivalent, or (ii) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price (provided that any Shares so tendered which have
been acquired from the Company shall have been held by the Participant for at
least six (6) months prior to such tender), in proper form for transfer and
accompanied by all requisite stock transfer tax stamps or cash in lieu thereof,
or (iii) by a combination of (i) and (ii).

(b) The Committee also may allow cashless exercises as permitted under Federal
Reserve Board Regulation T, subject to applicable securities law restrictions,
or by any other means which the Committee determines to be consistent with the
Plan’s purpose and applicable law.



--------------------------------------------------------------------------------

(c) As soon as practicable after receipt of a written notice of exercise and
full payment, the Company shall deliver to the Participant, in the Participant’s
name, Share certificates in an appropriate amount based upon the number of
Shares purchased.

6.7 Restrictions on Transferability. Except to the extent permitted under this
Section 6.7, no Option granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, all Options granted to a Participant
under the Plan shall be exercisable during his or her lifetime only by such
Participant. Notwithstanding the foregoing, the right to purchase Shares subject
to an Option Award may be transferred, in whole or in part, by a Participant
during a Participant’s lifetime, to a Participant’s spouse, child or grandchild,
or to the trustee of a testamentary or other grantor trust established primarily
for the benefit of a Participant’s spouse, child or grandchild; provided that:

(a) A transfer shall only be effective upon receipt by the Secretary of the
Company, on behalf of the Committee, of written notice of transfer in such form
as the Committee may require;

(b) A notice of transfer shall: (i) identify the name, address and relationship
of the transferee to the Participant; (ii) identify the Option Award which is
the subject of the transfer, the number of Shares transferred and the
consideration paid, if any, for the transfer; (iii) in the case of a transfer to
a trustee, include evidence satisfactory to the Committee that under the terms
of the trust the transfer is for the exclusive benefit of a Participant’s
spouse, child or grandchild; and (iv) include a copy of the authorized signature
of each person who will have the right to exercise the option to purchase and
all information relevant to the rights transferred; and

(c) A transferee may not transfer any rights. Upon the transferee’s death, all
rights shall revert to the Participant.

The Committee may impose such additional restrictions on transferability as it
may deem advisable, including, without limitation, restrictions under applicable
Federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, and under any blue sky or
state securities laws applicable to such Shares.

6.8 Termination of Employment. Except as hereinafter provided, Options granted
under the Plan may not be exercised by any person, including a transferee of any
rights under an Option Award, unless the Participant is then in the employ of
the Company and unless the Participant has remained continuously so employed
since the date of grant of the Option. Subject to the duration set forth in
Section 6.4, Options shall be exercisable as follows unless otherwise provided
by the Committee:

(a) in the case of a Participant’s death:

(i) while employed by the Company, by the Beneficiary or representative during a
period of three (3) years following the date of the Participant’s death; and in
such a case may be exercised even before expiration of the six (6)-month or
longer period established in accordance with Section 6.5(a); or

(ii) after his Retirement, but before the third anniversary of his Retirement,
by the Beneficiary or representative on or before the third anniversary of his
Retirement;

(b) in the case of the Participant’s Disability, by the Participant or by the
Participant’s appointed representative during a period of three (3) years
following the date of the Participant’s last day worked;

(c) in the case of the Participant’s Retirement, by the Participant during a
period of three (3) years following the date of the Participant’s last day
worked;

(d) in the case of a Participant’s involuntary termination of employment:

(i) for reasons other than Cause, by the Participant during a period of three
(3) years following the date of the Participant’s last day worked; or



--------------------------------------------------------------------------------

(ii) for Cause, by the Participant on or before his last day worked whether or
not the Committee has made its final determination that there is Cause for
termination as of that last day worked; and

(e) in the case of a Participant’s voluntary termination of employment, his last
day worked.

Article 7. Restricted Stock.

7.1 Restricted Stock Awards. Restricted Stock Awards may be made at any time
while the Plan is in effect. Such Awards may be made to any Director or Employee
whether or not prior Restricted Stock Awards have been made to said person.

7.2 Notice. The Committee shall promptly provide each Participant with written
notice setting forth the number of Shares covered by the Restricted Stock Award
and such other terms and conditions relevant thereto, including the purchase
price, if any, to be paid for the Shares by the recipient of the Award, as may
be considered appropriate by the Committee.

7.3 Restrictions on Transfer. The purpose of these restrictions is to provide an
incentive to each Participant to continue to provide services to the Company and
to perform his or her assigned tasks and responsibilities in a manner consistent
with the best interests of the Company and its stockholders. The Shares awarded
pursuant to the Plan shall be subject to the following restrictions:

(a) Stock certificates evidencing shares shall be issued in the sole name of the
Participant (but may be held by the Company until the restrictions shall have
lapsed in accordance herewith) and shall bear a legend which, in part, shall
provide that:

“The shares of common stock evidenced by this certificate are subject to the
terms and restrictions of the AK Steel Holding Corporation Stock Incentive Plan.
These shares are subject to forfeiture or cancellation under the terms of said
Plan. These shares may not be sold, transferred, assigned, pledged, encumbered
or otherwise alienated or hypothecated except pursuant to the provisions of said
Plan, a copy of which Plan is available from the Secretary of the Company upon
request.”

(b) No Restricted Stock may be sold, transferred, assigned, pledged, encumbered
or otherwise alienated or hypothecated unless, until and then only to the extent
that said restrictions shall have lapsed in accordance with Section 7.4.

7.4 Lapse of Restrictions. The restrictions set forth in Section 7.3 will lapse
only if, on the date restrictions are to lapse in accordance with this
Section 7.4, the Participant has been continuously employed by the Company or
has been a Director from the time of the Restricted Stock Award to such date of
lapse. If the lapse schedule would result in the lapse of restrictions in a
fractional share interest, the number of shares will be rounded down to the next
lowest number of full shares for each of the first two lapse dates, with the
balance to relate to the final lapse date. Unless otherwise provided by the
Board:

(a) with respect to a Restricted Stock Award to an Employee, the restrictions
set forth in Section 7.3 shall lapse with respect to twenty-five percent
(25%) of the Shares subject thereto on the second anniversary of the date of the
Award; and with respect to an additional twenty-five percent (25%) of the Shares
subject thereto on each of the third, fourth and fifth anniversaries of the date
of the Award; and

(b) with respect to a Restricted Stock Award to a Director, the restrictions set
forth in Section 7.3 shall lapse upon completion of the full tenure for which
the Director was elected to serve on the Board.

7.5 Vesting and Forfeiture. Upon the lapse of the restrictions set forth in
Section 7.3 with respect to Shares covered by a Restricted Stock Award,
ownership of the Shares with respect to which the restrictions have lapsed shall
vest in the holder of the Award. In the event of termination of an Employee’s
employment, or in the event a Director fails to complete his or her full tenure
on the Board, all Shares then still subject to the restrictions described in
Section 7.3 shall be forfeited by the Participant and returned to the Company
for cancellation, except as follows:



--------------------------------------------------------------------------------

(a) Restrictions with respect to Shares covered by an outstanding Restricted
Stock Award held by a Director shall lapse upon the date of his or her mandatory
retirement from the Board by reason of age. In the case of an Employee’s
retirement, the Committee may in its sole discretion elect to waive all or any
portion of the restrictions remaining in respect of a Restricted Stock Award
held by that employee. Any outstanding restrictions shall lapse in case of death
or Disability of the holder of a Restricted Stock Award. Evidence of Disability
will be entitlement to disability income benefits under the Federal Social
Security Act; and

(b) The Committee may at any time in its sole discretion accelerate or waive all
or any portion of restrictions remaining in respect of the Shares covered by an
outstanding Restricted Stock Award (to the extent not waived pursuant to
paragraph (a) above). This authority may be exercised for any or all
Participants; provided that the waiver in any particular case shall not bind the
Committee in any other similar case, it being the intention of the Company to
grant the Committee the broadest possible discretion to act or to refuse to act
in this regard. Any such action taken on behalf of a Director shall require the
unanimous consent of all Directors (excluding the Director for whose benefit the
action is taken) then in office.

7.6 Rights as Shareholder. Upon issuance of the stock certificates evidencing
the Restricted Stock Award and subject to the restrictions set forth in
Section 7.3 hereof, the Participant shall have all the rights of a shareholder
of the Company with respect to the Shares of Restricted Stock represented by
that Restricted Stock Award, including the right to vote the shares and receive
all dividends and other distributions paid or made with respect thereto.

7.7 Awards to Directors. Except as otherwise determined by majority vote of the
Board with respect to any calendar year, fifty percent (50%) of each Director’s
annual retainer fee for services on the Board shall be paid in the form of a
Restricted Stock Award, and each Director may elect, according to procedures
established by the Committee, to have more than fifty percent (50%) of his
annual retainer fee, and/or all or a portion of any other fees to be earned in
the calendar year for his services on the Board, paid to him by means of
Restricted Stock Awards. Such Restricted Stock Awards shall be made at such
intervals during the calendar year as the Company determines to be
administratively feasible, but not less frequently than quarterly, according to
procedures established by the Company and approved by the Committee.

Article 8. Performance Shares

8.1 Grant of Performance Shares. Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Employees at any time and from time
to time as shall be determined by the Committee. The Committee shall have
complete discretion in determining the number of Performance Shares granted to
each Participant and the terms and conditions thereof.

8.2 Value of Performance Shares. The Committee shall set performance goals over
certain periods to be determined in advance by the Committee (“Performance
Periods”). Prior to each grant of Performance Shares, the Committee shall
establish an initial number of Shares for each Performance Share Award granted
to each Participant for that Performance Period. Prior to each grant of
Performance Shares, the Committee also shall set the performance goals that will
be used to determine the extent to which the Participant may receive a payment
of Shares with respect to the Performance Shares awarded for such Performance
Period. These goals will be based on the attainment, by the Company or its
subsidiaries or affiliates, of one or more certain performance criteria and
objectives described in Section 8.8 herein. With respect to each such
performance measure utilized during a Performance Period, the Committee shall
assign percentages to various levels of performance which shall be applied to
determine the extent to which the Participant may receive a payout of the number
of Shares for the Performance Shares awarded for such Performance Period.

8.3 Payment of Shares. After a Performance Period has ended, the holder of a
Performance Share shall be entitled to payment of the applicable number of
Shares with respect thereto as determined by the Committee. The Committee shall
make this determination by first determining the extent to which the performance
goals set pursuant to Section 8.2 have been met. It will then determine the
applicable percentage to be applied to, and will apply such percentage to the
number of Performance Shares to



--------------------------------------------------------------------------------

determine the payout to be received by the Participant. In addition, with
respect to Performance Shares granted to any Covered Employee, no payout shall
be made hereunder except upon written certification by the Committee that the
applicable performance goal or goals have been satisfied to a particular extent.

8.4 Committee Discretion to Adjust Awards. Subject to limitations applicable to
payments to Covered Employees, the Committee shall have the authority to modify,
amend or adjust the terms and conditions of any Performance Share Award
Agreement, at any time or from time to time, including but not limited to the
performance goals.

8.5 Form and Timing of Payment. The payment described in Section 8.3 herein
shall be made in the applicable number of Shares. All such Shares shall be
issued on the same date unless otherwise prescribed by the Committee. Unless the
Committee provides otherwise, the value of any dividends with respect to such
issued Shares that the Participant would have been entitled to during the
applicable Performance Period had he held such Shares during such Performance
Period shall also be paid to the Participant in whole Shares on said date.

8.6 Termination of Employment.

(a) Unless the Committee provides otherwise, in the event the employment of a
Participant is terminated by reason of death, Disability, or Retirement, each
Performance Share Award held by the Participant shall be deemed earned on a
prorated basis, and a prorated payment based on the Participant’s number of full
months of service during the Performance Period, further adjusted based on the
achievement of the performance goals during the entire Performance Period, as
computed by the Committee, shall be made at the time payments are made to
Participants who did not terminate service during the Performance Period.

(b) If the employment of a Participant shall terminate for any reason other than
death, Disability or Retirement, all Performance Shares shall be forfeited and
no payment shall be made with respect thereto; provided however, the Committee
may in its sole discretion waive such forfeiture and provide for a payment to
the Participant with respect to outstanding Performance Shares, determined in
such manner and payable at such time as the Committee deems appropriate under
the circumstances. This authority of the Committee may be exercised for any or
all Participants; provided that its action in any particular case shall not bind
the Committee in any other case, it being the intention of the Company to grant
the Committee the broadest possible discretion to act or refuse to act in this
regard.

8.7 Nontransferability. No Performance Shares granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution until the
termination of the applicable Performance Period. All rights with respect to
Performance Shares granted to a Participant under the Plan shall be exercisable
during his lifetime only by such Participant.

8.8 Performance Goals.

(a) For purposes of this Plan, including but not limited to Awards of
Performance Shares under this Article 8, “performance goals” shall mean the
criteria and objectives, determined by the Committee, which shall be satisfied
or met during the applicable Performance Period as a condition to the
Participant’s receipt of Shares with respect to such Award. The criteria or
objectives for an Award shall be determined by the Committee in writing, shall
be measured for achievement or satisfaction during the Performance Period in
which the Committee established for such Participant to satisfy or achieve such
criteria and objectives and may be absolute in their terms or measured against
or in relationship to an index or other companies comparably, similarly or
otherwise situated or other external or internal measure and may be based on or
adjusted for any other objective goals, events, or occurrences established by
the Committee, provided that such criteria and objectives relate to one or more
of the following: total shareholder return; earnings; earnings per share; net
income; revenues; operating profit; income before taxes, depreciation and/or
amortization; cash flow; expenses; market share; return on assets; return on
capital employed; return on equity; assets; value of assets; Fair Market Value
of Shares; regulatory compliance; safety standards; quality standards; cost
reduction objectives; satisfactory internal or external audits; improvement of
financial ratings; achievement of balance sheet or income statement objectives;
profit per ton shipped; or other financial, accounting or quantitative
objectives established by the Committee.



--------------------------------------------------------------------------------

(b) Performance criteria and objectives may include or exclude extraordinary or
unusual charges or credits; pension or other employee benefit plan corridor
charges or credits; losses from discontinued operations; restatements and
accounting changes and other unplanned special charges such as restructuring
expenses; acquisitions; acquisition expenses, including expenses related to
impairment of goodwill or other intangible assets; stock offerings; stock
repurchases and loan loss provisions. Such performance criteria and objectives
may be particular to a line of business, subsidiary or affiliate or the Company
generally, and may, but need not be, based upon a change or an increase or
positive result.

(c) In interpreting Plan provisions applicable to performance criteria and
objectives and to Performance Share Awards to Participants who are Covered
Employees, it is the intent of the Plan to conform with the standards of
Section 162(m) of the Code and the regulations thereunder. The Committee in
establishing performance criteria and objectives applicable to such Awards, and
in interpreting the Plan, shall be guided by such standards, including, but not
limited to providing that the Award shall be paid solely as a function of
attainment of objective performance criteria and objectives based on one or more
of the specific criteria and objectives set forth in this Section 8.8
established by the Committee not later than 90 days after the Performance Period
applicable to the Performance Share Award has commenced (or, if such period of
service is less than one year, not later than the date on which 25% of such
period has elapsed). Prior to the payment of any compensation based on
achievement of performance criteria and objectives to any such Covered Employee,
the Committee must certify in writing the extent to which the applicable
performance criteria and objectives were, in fact, achieved and the amounts to
be paid, vested or delivered as a result thereof, provided the Committee may
reduce, but not increase, such amount.

Article 9. Rights of Employees.

9.1 Employment. Nothing in the Plan shall: (a) interfere with or limit in any
way the right of the Company to terminate any Participant’s employment at any
time; (b) confer upon any Participant any right to continue in the employ of the
Company or its subsidiaries; or (c) be evidence of any agreement or
understanding, express or implied, that the Company will employ any Participant
in any particular position at a particular rate of compensation or for any
particular period of time.

9.2 Participation. Nothing in this Plan shall be construed to give any person
any right to be granted any Award other than at the sole discretion of the
Committee or as giving any person any rights whatsoever with respect to Shares
except as specifically provided in the Plan. No Participant shall have the right
to be selected to receive an Award under this Plan, or, having been so selected,
to be selected to receive a future Award.

Article 10. Change of Control.

Upon the occurrence of a Change of Control, unless otherwise specifically
prohibited by the terms of this Article 10:

(a) any and all outstanding Options previously granted hereunder, if not then
exercisable, shall become immediately exercisable and any restrictions on the
transfer of Shares of Restricted Stock shall lapse and expire effective as of
the date of the Change of Control;

(b) subject to Article 11 herein, the Committee shall have the authority to make
any modifications to any Option Award and Performance Share Award determined by
the Committee to be appropriate before the effective date of the Change of
Control;

(c) except as otherwise provided in the Performance Share Award Agreement, any
unearned Performance Share Award shall be deemed earned at the target amount
assigned to each such Award, and a prorated payment based on the number of full
months of the Performance Period with respect to each such Award that have
elapsed as of the effective date of the Change of Control shall be made as soon
as administratively feasible following the effective date of the Change of
Control; and



--------------------------------------------------------------------------------

(d) if the Shares are no longer traded over a national public securities
exchange following a Change of Control:

(i) Participants holding Options shall have the right to require the Company to
make a cash payment to them in exchange for their Options. Such cash payment
shall be contingent upon the Participant’s surrendering the Option. The amount
of the cash payment shall be determined by adding the total positive “spread” on
all outstanding Options. For this purpose, the total “spread” shall equal the
difference between: (1) the higher of (i) the highest price per Share paid or
offered in any transaction related to a Change of Control of the Company; or
(ii) the highest Fair Market Value per Share at any time during the ninety
(90) calendar day period preceding a Change of Control; and (2) the Option Price
applicable to each Share held under Option; and

(ii) Participants holding Shares of Restricted Stock and/or Shares received
pursuant to (c) above with respect to Performance Share Awards shall have the
right to require the Company to make a cash payment to them in exchange for such
Shares. Such cash payment shall be contingent upon the Participant’s
surrendering the Shares. The amount of the cash payment shall be not less than
the higher of (1) the highest price per Share paid or offered in any transaction
related to a Change of Control of the Company; or (2) the highest Fair Market
Value per Share at any time during the ninety (90) calendar day period preceding
a Change of Control.

Article 11. Amendment, Modification, and Termination.

11.1 Amendment, Modification, and Termination. The Board may at any time and
from time to time, alter, amend, suspend or terminate this Plan in whole or in
part; provided, that no amendment that (a) requires shareholder approval in
order for this Plan to continue to comply with Rule 16b-3 under the Exchange
Act, including any successor to such Rule, or (b) would modify the provisions of
Section 3.1 or the first paragraph of Section 4.1 of this Plan, shall be
effective unless such amendment shall be approved by the requisite vote of
shareholders of the Company entitled to vote thereon.

11.2 Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan without the written consent of the Participant holding such
Award. If consent is not given, the Award shall continue in force in accordance
with its terms without modification.

Article 12. Withholding.

12.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, (including the
Participant’s FICA obligation, if any) required by law to be withheld with
respect to any taxable event arising or as a result of this Plan. Failure to
cooperate with the Company in paying any such withholding shall cause the
cancellation of the Shares subject to the taxable transaction without liability
for such cancellation.

12.2 Share Withholding. With respect to withholding required upon the exercise
of Options, the vesting of Shares under a Restricted Stock Award, or receipt of
Shares pursuant to a Performance Share Award, Participants may elect, subject to
the approval of the Committee, to satisfy the withholding requirement, in whole
or in part, by having the Company withhold Shares having a Fair Market Value on
the date the tax is to be determined equal to the minimum statutory total tax
which could be imposed on the transaction. All elections shall be irrevocable,
made in writing, signed by the Participant. In addition to the foregoing
requirements, an Insider may elect Share withholding only if such election is
made in compliance with Section 16 of the Exchange Act.

Article 13. Indemnification. The Company shall indemnify and hold harmless each
member of the Committee, or of the Board, against and from any loss, cost,
liability or expense, including reasonable attorney’s fees and costs of suit,
that may be imposed upon or reasonably incurred by the member in connection with
or resulting from any claim, action, suit, or proceeding to which the member may
be a party defendant or in which the member may be involved as a defendant by
reason of any action taken or



--------------------------------------------------------------------------------

any failure to act under the Plan and against and from any and all amounts paid
in settlement thereof or paid in satisfaction of any judgment in any such
action, suit, or proceeding against the member, provided that the member shall
give the Company an opportunity, at its own expense, to handle and defend the
same before the member undertakes to handle and defend it or agrees to any
settlement of the claim. The foregoing right of indemnification shall be in
addition to, and not exclusive of, any other rights of indemnification to which
the member may be entitled under the Company’s Articles of Incorporation or
By-Laws, as a matter of law, or otherwise. This right shall not extend to any
action by a Director as a claimant of rights under the Plan, whether on the
Director’s behalf or on behalf of a class of persons which would include the
Director, unless filed in the form of a declaratory judgment seeking relief for
the Company or the Plan.

Article 14. Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

Article 15. Listing of Shares and Related Matters. If at any time the Committee
shall determine that the listing, registration or qualification of the Shares
subject to any Award on any securities exchange or under any applicable law, or
the consent or approval of any governmental regulatory authority, is necessary
or desirable as a condition of, or in connection with, the granting of an Option
or the issuance of Shares thereunder, the granting of a Restricted Stock Award,
or the granting of Shares pursuant to a Performance Share Award, no Option that
is the subject of such Award may be exercised in whole or in part and no
certificates may be issued or reissued in respect of any Restricted Stock or
Performance Share Award that is the subject of such Award unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

Article 16. Deferral Elections. In accordance with an applicable deferral plan
that may be established by the Company, the Committee may permit a Participant
to elect to defer his or her receipt of Shares that would otherwise be due under
the Plan to such Participant by virtue of the exercise of an Option, the lapse
of restrictions with respect to Restricted Stock, or pursuant to a Performance
Share Award. If any such election is permitted, the Committee shall establish
rules and procedures for such deferrals, including, but not limited to: (a) the
payment or crediting, with respect to deferred amounts credited in cash, of
reasonable interest or other investment return determined with reference to any
investment performance measurement selected by the Committee from time to time,
(b) the payment or crediting of dividend equivalents in respect of deferrals
credited in Share units, and (c) the Participant’s rights with respect to the
Options and/or Restricted Stock subject to such deferral election during the
period between the Participant’s deferral election and the exercise of the
Options or the lapse of restrictions with respect to the Restricted Stock.

Article 17. Legal Construction.

17.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

17.2 Severability. If any provision of the Plan shall be held by a court of
competent jurisdiction to be illegal, invalid or unenforceable for any reason,
the illegality, invalidity or unenforceability shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal, invalid or unenforceable provision had not been included. Unless
otherwise specifically provided in a final order by a court of competent
jurisdiction, no such judicial determination shall deprive a Participant of the
economic advantage, if any, of unexpired Options under any Option Award
Agreement, of Shares of Restricted Stock then subject to restrictions under the
terms of the Plan or the Restricted Stock Award Agreement, or of any Performance
Share Awards. If any such judicial determination does or would have an adverse
impact then the Company shall assure the Participant of the right to receive
cash in an amount equal to the value of any Award under the Plan prior to the
determination of its invalidity in the same manner as if such Award was lawful
and the benefit granted thereunder could be enjoyed in accordance with the terms
of the Award.



--------------------------------------------------------------------------------

17.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

17.4 Securities Law Compliance. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions of Rule l6b-3 or
its successors under the Exchange Act. To the extent any provision of the Plan
or action by the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Committee. The
obligations of the Company to issue or transfer Restricted Shares awarded
pursuant to the Plan, Option Shares upon exercise of an Option, or Shares
pursuant to a Performance Share Award, shall be subject to: compliance with all
applicable governmental rules and regulations, and administrative action; the
effectiveness of a registration statement under the Securities Act of 1933, as
amended, if deemed necessary or appropriate by the Company; and the condition
that listing requirements (or authority for listing upon official notice of
issuance) for each stock exchange on which outstanding shares of the same class
may then be listed shall have been satisfied.

17.5 Governing Law. To the extent not preempted by Federal law, the Plan and all
agreements hereunder shall be construed in accordance with and governed by the
laws of the State of Delaware.